PER CURIAM.
This is an appeal from a decree of the Oregon Tax Court sustaining orders of defendant Department of Revenue which were unfavorable to plaintiff.1
Plaintiff seeks a reduction in the assessed value (for the tax years 1973-74 and 1974-75) of unimproved real property he owns in Columbia County, Oregon. The Tax Court sustained defendant’s determination of the property’s true cash value. Plaintiff contends, however, that the Tax Court erred when it considered appraisals made by defendant’s expert and also when it determined that plaintiff did not qualify as an expert appraiser. In addition, plaintiff contends that he should have been allowed to prove the value of his property through evidence of the assessed valuation of adjoining parcels.
For the reasons set forth in the opinion of the Tax Court, we hold that the assessed value of plaintiff’s property for the years 1973-74 and 1974-75 was correct.
Affirmed.

Oregon Tax Court unpublished opinion in cases numbered 901 and 933, decided together on July 3, 1975.